                   Case 20-12970-MFW             Doc 4      Filed 11/11/20       Page 1 of 19




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :      Chapter 11
                                                             :
TRANSFORMATION TECH                                          :      Case No. 20–12970 (___)
INVESTORS, INC.,                                             :
                                                             :
                  Debtor.1                                   :
------------------------------------------------------------ x


                     DECLARATION OF MARK PAPE IN SUPPORT OF
                    CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

         I, Mark Pape, hereby declare under penalty of perjury:

         1.        I am the independent director of Transformation Tech Investors, Inc. (“TTI” or

the “Debtor”), a Delaware corporation, as debtor and debtor in possession in the above-

captioned chapter 11 case (the “Chapter 11 Case”). I am authorized to submit this declaration

(the “First Day Declaration”) on behalf of the Debtor.

         2.        I am a managing director of Brookview Advisors, Inc. I have served on the

Debtor’s board of directors (the “Board”) since May 2017. In addition to my role at TTI, I serve

on the board of directors of Hallmark Financial Services and Wilhelmina International. In the

past, I have also held board positions at Affirmative Insurance, Specialty Underwriters Alliance,

Y-Wire Technologies, and JW Exploration. I began my career at KPMG and throughout my

career have had senior positions, either as chief financial officer or chief executive officer, at a

number of companies. Most recently, I was the Chief Financial Officer at Oryon Technologies

LLC, a developer of next-generation electroluminescent lighting technology. I hold a master’s


1
  The Debtor was formerly known as Interface Preferred Holdings, Inc. The last four digits of the Debtor’s federal
tax identification number are (6677) and the Debtor’s corporate headquarters and service address is 3773 Corporate
Center Dr., Earth City, MO 63045.



RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4       Filed 11/11/20   Page 2 of 19




degree in Business Administration from Harvard Business School and a bachelor’s degree in

Government from Harvard University. I am also a licensed Certified Public Accountant.

         3.        I am generally familiar with the Debtor’s financial matters, cash flows, and

underlying books and records. All facts set forth in this First Day Declaration are based upon my

personal knowledge of the Debtor’s equity and capital structure and related financial information

gathered from my review of its books and records, relevant documents, and information supplied

to me by members of the Debtor’s management team and advisors. If called to testify, I could

and would testify competently to the facts set forth in this First Day Declaration.

         4.        On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition

commencing the Chapter 11 Case. The Debtor has no operations and is a holding company

owning 100% of the membership interests (the “ISS Shares”) of Interface Security Systems,

L.L.C. (“ISS”, and together with the Debtor and its non-debtor affiliates collectively, the

“Company”), a Louisiana limited liability company. ISS is the operating entity of the Company.

As detailed herein, prior to the Petition Date, the Company explored a number of options to

create a path to provide funding to help ISS foster growth and support its business operations.

Unfortunately, as discussed further below, due to restrictions imposed in connection with the

issuance of debt at an upstream entity, it became apparent that an out of court solution was not

achievable. As a result, through this Chapter 11 Case, the Debtor will seek to consummate a

stock sale (the “Sale”) of the ISS Shares to Innovation Tech Investors, Inc. (the “Stalking Horse

Bidder”), the designee of Prudential Capital Partners V, L.P., Prudential Capital Partners

Management Fund V, L.P., and Prudential Capital Partners (Parallel Fund) V, L.P. (collectively,




                                                   2
RLF1 24302661v.1
                   Case 20-12970-MFW             Doc 4        Filed 11/11/20       Page 3 of 19




“Prudential”)2 and SunTx Capital Partners, L.P. (together with certain of its affiliates,

“SunTx”), or another higher or otherwise better bidder pursuant to section 363 of the

Bankruptcy Code. The proposed sale process will enable the Debtor to secure the funding of

necessary liquidity to ISS while avoiding the cost and potential operational disruption that may

result from an ISS restructuring process. In addition, ISS will continue to service all of its

customers and honor its obligations to its debtholders and trade vendors as it has done in the

ordinary course of business. Moreover, the Stalking Horse Bidder has committed to (x) invest

significant capital in ISS, provided that it is the successful bidder, that is necessary to fund

operations and take advantage of certain go-forward growth opportunities and (y) assume the

Debtor’s guarantee obligations under the ISS Credit Agreement and the ISS SPA (the “Assumed

Guaranty”).

         5.        I submit this First Day Declaration on behalf of the Debtor in support of the

Debtor’s (a) voluntary petition for relief that was filed under chapter 11 of the Bankruptcy Code

and (b) “first day” motions, which are being filed concurrently herewith (collectively, the “First

Day Motions”). The Debtor seeks the relief set forth in the First Day Motions to minimize the

adverse effects caused by the commencement of this Chapter 11 Case, fund restructuring related

costs and make certain transfers necessary to support operations at ISS pending consummation of

the Sale. I have reviewed the Debtor’s petition and the First Day Motions, or have otherwise had

their contents explained to me, and it is my belief that the relief sought therein is essential to

ensure the Sale of the ISS Shares.




2
 Solely for the purposes of this First Day Declaration, the term Prudential may also include unaffiliated investors in
these entities that have agreed to be bound to the RSA (as defined herein) or for whom such entities have been
authorized to act on their behalf.

                                                          3
RLF1 24302661v.1
                   Case 20-12970-MFW        Doc 4       Filed 11/11/20   Page 4 of 19




                                    GENERAL BACKGROUND

         A.        The Debtor’s Equity Ownership

         6.        The Debtor is part of a group of privately-owned companies indirectly and

substantially owned by SunTx. The Debtor is the direct parent company of ISS. The Debtor’s

common stock is fully held by Interface Special Holdings, Inc. (“ISH”), a Delaware corporation.

In addition to the common stock, the Debtor issued series A preferred stock (the “Preferred A

Stock”) pursuant to that certain Securities Purchase Agreement, dated as of August 2, 2017 (as

amended, the “ISS SPA”), between the Debtor, ISH, ISS, each guarantor and the purchasers

identified therein. Prudential holds approximately 60% of the Preferred A Stock.

         7.         Other than its ownership of ISS, the Debtor has no other business or assets. In

addition, the Debtor has no employees and only one bank account. An organizational chart of

the Debtor and its affiliates is attached hereto as Exhibit A.

         B.        ISS

         8.        As set forth above, the Debtor is the sole equity owner of ISS. Founded in 2001,

ISS is a leading nationwide provider of monitored physical security and managed private

network services to primarily large, commercial multi-site national account customers.       ISS is

recognized as the leader and pioneer in providing proprietary, compressive bundle or monitored,

mission-critical managed network, physical security, interactive video monitoring and business

intelligence services over a private payment card industry compliant cloud-based network to

many of North America’s most recognized companies.                  ISS’s customers include retail,

hospitality, dining, jewelry, and quick service restaurant industries. ISS is headquartered in St.

Louis, Missouri, with other locations in California, Arkansas, Louisiana, Tennessee, and Texas.

         9.        ISS operates in an extremely competitive market. ISS continues to identify and



                                                    4
RLF1 24302661v.1
                   Case 20-12970-MFW         Doc 4       Filed 11/11/20   Page 5 of 19




implement new technologies and opportunities to better serve its customers and to attract new

customers. As discussed further below, in early 2020, the Company began to explore paths to

raise additional capital to support operations and fund growth initiatives at ISS.

         C.        The Company’s Capital Structure

         10.       In the years prior to the Petition Date, as ISS faced declines in liquidity, the

Company completed a number of restructurings and capital raises to address ISS’s needs. As of

the Petition Date, the Company has approximately $546.1 million of aggregate funded

indebtedness, comprised of approximately: (i) $278.8 million outstanding under the ISS Credit

Agreement (as defined herein); (ii) $131.6 million outstanding under the ISH PIK Notes (as

defined herein); and (iii) $135.7 million outstanding under the ISS Subordinated Notes (as

defined herein).

         11.       ISS is currently in default under the terms of the ISS Credit Agreement. As

described further below, the Debtor is the guarantor of ISS’s obligations under the ISS Credit

Agreement (the “ISS Guaranteed Obligations”). The ISS Guaranteed Obligations are secured

by substantially all of the Debtor’s assets, including the ISS Shares. In addition, the Debtor is a

guarantor of ISS’s obligations under the ISS Subordinated Notes.

         12.       A detailed discussion of the Debtor’s and its non-debtor affiliates’ capital

structure, including various debt obligations, is set forth below.

                   i.     ISS Credit Agreement

         13.       In 2019, ISS refinanced its existing credit facilities and entered into that certain

Credit Agreement, dated as of August 7, 2019, by and among ISS, the Debtor, U.S. Bank

National Association, as the administrative agent (the “ISS Administrative Agent”), Capital

One, National Association, as revolver agent (the “ISS Revolver Agent”), and the lenders party



                                                     5
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4       Filed 11/11/20   Page 6 of 19




thereto (the “ISS Secured Lenders” and, together with the ISS Administrative Agent and the

ISS Revolver Agent, the “ISS Lender Parties”), as amended by the First Amendment and

Waiver to Credit Agreement, dated as of October 4, 2019, the Second Amendment to Credit

Agreement, dated as of December 9, 2019, and the Omnibus Amendment to the Loan Documents

and Forbearance Agreement, dated as of April 14, 2020 (as further modified, amended or

supplemented from time to time, the “ISS Credit Agreement”). The ISS Credit Agreement

provides three separate credit facilities: (a) a term loan facility maturing in 2023 (the “First Lien

Term Loan”), (b) a revolving credit facility maturing in 2023 (the “Revolving Credit

Facility”), and (c) a last-out term loan maturing in 2023 (the “Last-Out Term Loan”). As of the

Petition Date, the aggregate outstanding principal amount of (a) the First Lien Term Loan was

$251.5 million (b) the Revolving Credit Facility was $16.3 million, and (c) the Last-Out Term

Loan was $11 million.

         14.       In connection with the ISS Credit Agreement, the Debtor provided a guaranty of

the Guaranteed ISS Obligations and pledged all of its membership interests in ISS (and proceeds

thereof) to the ISS Administrative Agent for the benefit of the ISS Lender Parties.

                   ii.    ISH PIK Notes

         15.       In August 2017, ISH, the Debtor’s parent, issued up to $66,077,331 in the

aggregate principal amount of 19% PIK Senior Notes due 2023 (the “ISH PIK Notes”) pursuant

to that certain Indenture, dated as of August 2, 2017 (as modified, amended, or supplemented

from time to time, the “ISH PIK Notes Indenture”), by and among ISH, as issuer, and

Wilmington Trust, National Association, as trustee. As of the Petition Date, the aggregate

outstanding principal of the ISH PIK Notes due 2020 was approximately $131.6 million.




                                                   6
RLF1 24302661v.1
                   Case 20-12970-MFW        Doc 4       Filed 11/11/20   Page 7 of 19




         16.       The Debtor is not a party to the ISH PIK Notes Indenture or a guarantor of ISH’s

obligations under the ISH PIK Notes, however, the ISH PIK Notes Indenture contains a number

of restrictive covenants, including restrictions on the Debtor’s and ISS’s ability to sell their

assets, raise much needed capital and refinance their existing debt. As discussed further below,

these restrictive covenants have stymied the Company’s efforts to restructure outside of chapter

11.

                   iii.   ISS Subordinated Notes

         17.       Also in connection with the 2017 restructuring, ISS issued $100,000,000 in the

aggregate principal amount of 14% Senior Subordinated Promissory notes due July 31, 2023 (the

“ISS Subordinated Notes”) to Prudential and certain other entities (together with Prudential

collectively, the “ISS Subordinated Noteholders”) pursuant to the ISS SPA. As of the Petition

Date, the aggregate outstanding principal amount of the ISS Subordinated Notes due 2023 was

approximately $135.7 million.

         18.       In connection with the ISS SPA, the Debtor provided a guaranty of all the

obligations of ISS under the ISS SPA with respect to the ISS Subordinated Notes.

         D.        Events Leading to Chapter 11 Case

                   i.     Negotiations with the ISH PIK Noteholders

         19.       Understanding the additional liquidity necessary to support ISS’s business and its

growth initiatives, in May 2020, the Company began evaluating potential strategic and

restructuring alternatives. The Company and its advisors began discussions with their various

stakeholders regarding the capital needed at ISS. In the course of these discussions, Prudential

and SunTx expressed a willingness to provide additional funding to ISS, however, the ability to

access such funding would require the consent of the holders of the ISH PIK Notes (the “ISH



                                                    7
RLF1 24302661v.1
                   Case 20-12970-MFW        Doc 4       Filed 11/11/20   Page 8 of 19




PIK Noteholders”) pursuant to the terms of ISH PIK Notes Indenture.                 The Company,

Prudential and SunTx had multiple discussions with the ISH PIK Noteholders in an effort to

come to a consensual out-of-court resolution.            Unfortunately, the parties could not reach

agreement on the terms to allow Prudential and SunTx to provide additional funding to ISS.

                   ii.    The Company Conducted a Prepetition Marketing Process

         20.       After negotiations with the ISH PIK Noteholders failed, the Company and its

advisors evaluated a number of alternative paths forward. In September 2020, the Company

retained Imperial Capital, LLC (“Imperial”) to provide investment banking services in

connection with a potential sale. The Company and Imperial engaged in marketing efforts

focusing on, and to determine interest in, the acquisition of the operating business.

         21.       As part of its marketing efforts, on September 14, 2020, Imperial circulated an

initial teaser to sixty-eight (68) prospective strategic purchasers. On September 21 and October

1, 2020, Imperial sent follow-up emails to those parties that had not responded to the teaser. In

addition, Imperial conducted targeted outreach to those parties that they determined were the

most likely strategic purchasers. The Debtor received executed non-disclosure agreements from

four (4) parties, who were provided with a confidential information memorandum. Imperial was

also able to provide prospective purchasers with information responsive to due diligence requests

and participated in preliminary due diligence calls.

         22.       Unfortunately, the prepetition sale process did not produce any offers to acquire

the operating business. As a result, it became apparent that a bankruptcy filing of the Debtor

would be necessary given (i) the lack of any interest to purchase the operating business; (ii) the

failure of the parties to reach an agreement regarding a consensual recapitalization; and (iii) the




                                                    8
RLF1 24302661v.1
                   Case 20-12970-MFW        Doc 4       Filed 11/11/20   Page 9 of 19




ongoing funding needs of ISS. Accordingly, the Debtor began to focus its efforts entirely on an

in-court restructuring.

                   iii.   The Company Determined a Sale of the ISS Shares was the Only Viable
                          Path Forward to Access Additional Funding and Appointed a Special
                          Committee at TTI to Negotiate a Sale

         23.       Ultimately, the Debtor determined that the sale of the ISS Shares through a Court-

approved marketing and sale process (the “Sale Process”) was in the best interest of the Debtor’s

estate because it would (i) allow ISS to continue to operate its business without any negative

impact of a chapter 11 filing; (ii) allow ISS to obtain the additional necessary funding; (iii) allow

ISS to continue to honor its obligations, including to customers and the ISS Lender Parties, in the

ordinary course of business; and (iv) reduce administrative costs, including professional fees.

         24.       Recognizing that the most likely purchasers of the ISS Shares would be Prudential

and SunTx, each which has at least one representative on the Board, the Board appropriately

determined the need for independence, and in September 2020, the Board created a special

committee (the “Special Committee”) to, among other things, independently evaluate all

proposals for the purchase of the ISS Shares, and consider, evaluate, and negotiate any

agreements related to such transaction. As the only independent director on the Board, I am the

sole member of the Special Committee.

                   THE RSA, THE PROPOSED SALE AND THE DIP FINANCING

                   i.     RSA

         25.       At the same time as the Debtor was pursuing the sale transaction, the Debtor was

also negotiating with its current stakeholders to pave the way for the potential sale and the

necessary financing needed for the chapter 11 filing. As discussed above, the Debtor is the

guarantor of ISS’s obligations under the ISS Credit Agreement.             As a result, the Debtor



                                                    9
RLF1 24302661v.1
                   Case 20-12970-MFW            Doc 4      Filed 11/11/20        Page 10 of 19




recognized that in order to successfully pursue a sale in chapter 11, the Debtor would need

support from the ISS Lender Parties.

         26.       To that end, on November 11, 2020, the Debtor entered into a restructuring

support agreement (the “RSA”) with (i) the ISS Lender Parties holding all of the outstanding

amounts the first-lien term and revolving loans under the ISS Credit Agreement (the

“Consenting ISS Lender Parties”), (ii) certain holders of the ISS Subordinated Notes holding

approximately 60% of the outstanding amount thereof, (iii) the Stalking Horse Bidder, and (iv)

ISS. A copy of the RSA is attached hereto as Exhibit B. Pursuant to the RSA, the Consenting

ISS Lender Parties, among other things, agreed to support the Sale Process.

         27.       In addition, pursuant to the RSA, the Consenting ISS Lender Parties have

consented to allow the loans granted pursuant to the DIP Facility (as defined below) to be

obtained on a senior secured priming basis, in exchange for the agreement that the Stalking

Horse Bidder, if determined to be the successful bidder, will assume the Assumed Guaranty, and

will provide working capital to ISS to fund its operations and growth initiatives. Specifically,

pursuant to the RSA, the Stalking Horse Bidder, if the successful bidder, agreed: (i) to contribute

$30 million in cash to ISS (the “Equity Investment”); (ii) that the Equity Investment shall be

used pay down (a) $14 million of the outstanding amount due under the First Lien Term Loan

(but not the Last-Out Term Loan) and (b) $16 million of the outstanding amount due under the

Revolving Credit Facility, of which the Debtor is a guarantor; (iii) that Prudential and SunTx will

enter into a guaranty (the “Sponsor Guaranty”) committing to contribute $20 million3 in cash to

ISS for working capital; and (iv) that the Last-Out Term Loan shall be converted into equity in

the Stalking Horse Purchaser (the “Last-Out Term Loan Equity Conversion” together with the

3
  Any capital contribution made to ISS under the DIP Facility will be credited against the $20 million promised
under the Sponsor Guaranty.


                                                        10
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4     Filed 11/11/20    Page 11 of 19




Equity Investment and the Sponsor Guaranty, the “Additional Stalking Horse Consideration”).

Further, the Sale Process has been designed in accordance with the milestones for this Chapter

11 Case as contemplated by the RSA and the proposed financing facility with the Stalking Horse

Bidder (collectively, the “Case Milestones”).

                   ii.    Stalking Horse Agreement; Bidding Procedures Motion

         28.       While the prepetition marketing process did not produce any offers to acquire the

operating business, Prudential and SunTx expressed an interest in pursuing a transaction

whereby they would, among other things, acquire the ISS Shares, reduce the level of secured

debt at ISS and thereafter provide ISS with the additional capital necessary to support operations

and pursue growth opportunities.

         29.       After extensive negotiations between the parties, on November 11, 2020, the

Debtor entered into the Purchase and Sale Agreement (the “Stalking Horse Agreement”),

whereby the Stalking Horse Bidder agreed to acquire the ISS Shares, subject to Court approval

and the receipt of any higher or better offers.         The Stalking Horse Agreement serves as the

backbone for a series of transactions what will result in approximately $55 million in value

comprised of cash, capital contributions, and debt satisfaction being conferred upon the Debtor

and ISS. The Stalking Horse Bidder will acquire the ISS Shares for $5 million (the “Purchase

Price”) through a combination of (a) a credit bid of the DIP Facility (as defined below) that has

been funded and (b) cash, plus the assumption of the Assumed Guaranty. As set forth above, in

addition to the Purchase Price and the Assumed Guaranty, the Stalking Horse Bidder has also

committed to provide the Additional Stalking Horse Consideration (together with the Purchase

Price and the Assumed Guaranty, the “Stalking Horse Consideration”). The Stalking Horse




                                                   11
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4      Filed 11/11/20       Page 12 of 19




Agreement does not provide for any break-up fee or expense reimbursement. As noted above,

affiliates of SunTx and Prudential will serve as the Stalking Horse Bidder.

         30.       Given the nature of the Sale, the Debtor and its professional advisors are

confident that interested parties will be able to analyze and consider the sale opportunity in a

time frame that allows the Debtor to complete a value-maximizing sale transaction in the first

approximately 60 days of this Chapter 11 Case.

         31.       In furtherance of Imperial’s efforts to market the ISS Shares, and in accordance

with the Case Milestones, the Debtor will be filing a motion (the “Bidding Procedures

Motion”) seeking authority to proceed with a bidding and auction process to consummate the

Sale that the Debtor expects will generate maximum value for the ISS Shares. To facilitate the

Sale, the Debtor, in consultation with Imperial and its other professionals, will propose certain

customary bidding procedures to preserve flexibility in the Sale Process, generate the greatest

level of interest in the ISS Shares, and result in the highest or otherwise best value (including the

Additional Stalking Horse Consideration) for the ISS Shares.

         32.       Given the Debtor’s prepetition marketing efforts and consistent with the Case

Milestones, the Bidding Procedures Motion requests the following timeline:

 On or before December 1, 2020        Hearing to consider approval of the Bidding Procedures and
                                      entry of the Bidding Procedures Order
 December 16, 2020 at 4:00 p.m.       Sale Objection Deadline
 (prevailing Eastern Time)
 December 16, 2020 at 5:00 p.m.       Bid Deadline
 (prevailing Eastern Time)
 December 18, 2020 at 5:00 p.m.       Deadline for Debtor to notify Potential Bidders of their status as
 (prevailing Eastern Time)            Qualified Bidders
 December 21, 2020 at 10:00 a.m.      Auction to be held virtually (if necessary)
 (prevailing Eastern Time)
 December 22, 2020                    Target date for the Debtor to file with the Court the Notice of
                                      Auction Results
 December 23, 2020 at 4:00 p.m.       Supplemental Objection Deadline
 (prevailing Eastern Time)



                                                     12
RLF1 24302661v.1
                   Case 20-12970-MFW        Doc 4     Filed 11/11/20       Page 13 of 19




 On or before December 1, 2020         Hearing to consider approval of the Bidding Procedures and
                                       entry of the Bidding Procedures Order
 December 28, 2020                     Proposed date of the Sale Hearing to consider approval of Sale
                                       and entry of Sale Order
 On or after December 30, 2020         Closing Date (unless or to the extent Successful Bidder agrees to
                                       waive the 14-day stay of Sale Order)


         33.       The bidding procedures, including the proposed timeline, are designed to

maximize the value received for the ISS Shares and to facilitate a fair and open process in which

all interested bidders may participate.        The Debtor believes that the proposed timeline is

sufficient to complete a fair and open sale process that will maximize the value received for the

ISS Shares in light of the Debtor’s prepetition marketing efforts.              Indeed, the most likely

competing bidders are among those already contacted by Imperial. If new bidders emerge, the

proposed timeline will provide them with sufficient time to perform due diligence and bidders

can utilize the Stalking Horse Agreement as a template upon which to base their bids.

Accordingly, the Debtor believes that the schedule is sufficient and fairly balances providing

potentially interested purchasers with enough time to consider the sale opportunity with the need

to consummate the Sale quickly in order to maximize value.

         34.       Further, the Debtor will continue to market and solicit offers for the ISS Shares to

a wide range of potential purchasers and will work diligently with all parties that have expressed

an interest to date. In this way, the Debtor intends to maximize (i) the number of participants in

the sale process and (ii) the value of the ISS Shares.

         35.       As set forth above, the Debtor has determined that value will be maximized by

commencing the Chapter 11 Case and continuing an orderly sale process. The Debtor believes

that the commencement of this Chapter 11 Case and the implementation of a Court supervised

sale process allows other bidders to make competing bids and maximize the value of the ISS

Shares for the benefit of the Debtor’s stakeholders.

                                                    13
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4    Filed 11/11/20   Page 14 of 19




         36.       A sale pursuant to section 363 of the Bankruptcy Code is the most appropriate

course of action for the Debtor. As set forth above, if the proposed Sale is consummated, the

Stalking Horse Bidder will acquire the ISS Shares and provide the Stalking Horse Consideration

for the benefit of all stakeholders. ISS will continue to honor its obligations to its debtholders

and trade creditors in the ordinary course throughout the Chapter 11 Case. The proposed sale

process will allow ISS to maintain its day-to-day operations with its customers with no

disruptions. As set forth above, the Debtor does not believe that the Sale could be consummated

outside of chapter 11 due to the restrictive covenants contained in the ISH PIK Notes Indenture.

                   iii.   DIP Facility

         37.       As noted above, the Debtor is a non-operating company with limited available

cash. In order to prosecute this Chapter 11 Case, consistent with the proposed Sale Process, and

to maximize the value of the Debtor’s interests in ISS, the Debtor needs post-petition financing.

Because the Debtor is a holding company and not burdened with operating expenses, it is

anticipated that the Debtor’s primary expenses will be the cost and expenses associated with the

Chapter 11 Case. The Debtor does not have the typical immediate needs relating to employee

obligations or other operating expenses.

         38.       As discussions continued with the Stalking Horse Bidder, it was clear that the

Debtor, as a non-operating company, would require access to DIP financing to cover the

anticipated costs and expenses associated with the chapter 11 filing and the Chapter 11 Case.

The Special Committee, in consultation with its advisors, realized that the Debtor’s prospects for

securing third-party DIP financing, however, were severely hampered by the existence of the

$278.8 million in Guaranteed ISS Obligations.           As set forth above, the Guaranteed ISS

Obligations are secured by substantially all of the Debtor’s assets, including the ISS Shares.



                                                   14
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4    Filed 11/11/20   Page 15 of 19




Accordingly, the Debtor had no unencumbered assets to offer a third party lender as collateral

and any DIP financing would need to be junior to the Guaranteed ISS Obligations (absent

consent from the ISS Lender Parties). The Stalking Horse Bidder was uniquely positioned to

provide the necessary DIP financing, as the structure of their bid and contemplated investment in

ISS provided the ISS Lender Parties with the motivation for allowing themselves to be primed by

an appropriately sized DIP facility. As a result, the Special Committee, in consultation with its

advisors, concluded that there were no other financing alternatives and began negotiations with

the Stalking Horse Bidder with respect to DIP financing.

         39.       After a series of arm’s length negotiations between the Debtor and the Stalking

Horse Bidder, the Debtor accepted the proposal from entities affiliated with the Stalking Horse

Bidder to provide a $5 million DIP credit facility (the “DIP Facility”) pursuant to that certain

$5,000,000 First Lien Senior Secured Note Facility Term Loan Agreement (as amended, restated,

or otherwise modified from time to time in accordance with the terms thereof, the “DIP Credit

Agreement”). The proposed DIP Facility provides the Debtor with the liquidity necessary to

fund the Chapter 11 Case, as well as make the intercompany transfers necessary to fund ISS.

Further, the proposed DIP Facility offers below-market terms for a loan of this size and nature.

But perhaps most importantly, the DIP Facility has the support of the ISS Lender Parties, as

reflected by their agreement to allow the DIP Facility to prime their secured interests in the ISS

Shares (as evidenced by the RSA). Accordingly, the Special Committee, in consultation with its

advisors, determined that the DIP Facility provides the best post-petition financing option

available to the Debtor under the circumstances, and a marketing process for third-party

financing would be futile.




                                                   15
RLF1 24302661v.1
                   Case 20-12970-MFW        Doc 4    Filed 11/11/20    Page 16 of 19




         40.       As set forth above, the DIP Facility is available for chapter 11 related expenses,

including professional fees and the intercompany funding necessary to support operations at ISS

and foster ISS’s business and growth initiates. The Debtor’s obligations under the DIP Credit

Agreement are secured by liens on substantially all of the Debtor’s assets pursuant to sections

364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code (subject only to certain prior liens and

the Carve-Out (as such term is defined therein)). As described above, pursuant to the RSA, the

ISS Loan Parties have consented to the DIP Facility priming their existing liens. The DIP Credit

Agreement also provides ISS Lender Parties with adequate protection in the form of (i) adequate

protection liens on all of the DIP Collateral (as defined therein) and all proceeds recovered from

avoidance actions; (ii) an adequate protection superiority claim; and (iii) adequate protection

fees. The DIP Credit Agreement also provides the DIP Lender with a super-priority

administrative claim under section 364(c)(1) of the Bankruptcy Code. Pursuant to the terms of

the Stalking Horse Agreement, the outstanding DIP Obligations (as defined therein) shall be

credit bid against the purchase price at closing pursuant to section 363(k) of the Bankruptcy

Code.

         41.       The DIP Facility also contemplates, in accordance with the approved budget, that

a portion of the DIP Facility will be used to fund ISS during the course of the Chapter 11 Case

(the “Capital Contributions”). Although, ISS is generally able to fund operations and pay its

obligations through revenue collected from its business, the Debtor and the DIP Lenders wanted

to ensure the value of the Debtor’s interest in ISS during the Chapter 11 Case. The Capital

Contributions will help avoid any potential disruption to ISS or its business, which is the

Debtor’s only material asset as the sole member of ISS. As a result, I believe that the Capital




                                                    16
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4     Filed 11/11/20    Page 17 of 19




Contributions are appropriate and will benefit the Debtor and its estate during the Chapter 11

Case.

         42.       In my business judgement, access to the DIP Facility will provide the Debtor with

the necessary liquidity to administer this Chapter 11 Case and conduct the contemplated Sale

Process. Without access to the DIP Facility, the Debtor’s ability to successfully prosecute the

Chapter 11 Case will be jeopardized, to the detriment of all of the Debtor’s stakeholders.

                                  OTHER FIRST DAY MOTIONS

         43.       In addition to the Bidding Procedures Motion and the motion to approve the DIP

Facility, the Debtor is also seeking approval of (i) a motion for an order authorizing the Debtor to

continue using its existing bank account, consistent with its pre-petition practices, and the

Debtor’s existing business forms; and (ii) an application for an order approving the retention of

Reliable Companies d/b/a Reliable as (a) claims and noticing agent pursuant to section 156(c) of

the Judicial Code and Local Rule 2002-1 and (b) administrative agent.

         44.       I have reviewed each of the First Day Motions, proposed orders, and exhibits

thereto, and the facts set forth therein are true and correct to the best of my knowledge,

information, and belief. Moreover, I believe that the relief sought in each of the First Day

Motions is vital to enabling the Debtor to make the transition to chapter 11 and to therefore

preserve and maximize the value of the Debtor’s estate for the benefit of the Debtor’s

stakeholders.

                                           CONCLUSION

         45.       The Debtor’s ultimate goals in this Chapter 11 Case are to maximize the value of

its estates for the benefit of its stakeholders and to support ISS’s business. A sale of the ISS

Shares under section 363 of the Bankruptcy Code is the best way to accomplish this. In the near



                                                   17
RLF1 24302661v.1
                   Case 20-12970-MFW         Doc 4    Filed 11/11/20     Page 18 of 19




term, however, to minimize any loss of value, the Debtor’s immediate objective is to promote

stability during the early stages of this Chapter 11 Case. I believe that if the Court grants the

First Day Motions, the prospect for achieving this objective will be enhanced.

         46.       I hereby certify that the foregoing statements are true and correct to the best of my

knowledge, information and belief and respectfully request that all of the relief requested in the

First Day Motions be granted, together with such other and further relief as is just and proper.




                                                     18
RLF1 24302661v.1
                   Case 20-12970-MFW       Doc 4    Filed 11/11/20      Page 19 of 19




         I declare under penalty of perjury that the foregoing is true and correct.

Executed this 11th day of November 2020.

                                        Transformation Tech Investors, Inc.
                                        Debtor and Debtor in Possession



                                        /s/ Mark Pape
                                        Mark Pape

                                        Independent Director of Transformation Tech
                                        Investors, Inc.




                                                   19
RLF1 24302661v.1
